Casey, J.
Appeal from an order of the Supreme Court (Torraca, J.), entered January 20, 1993 in Sullivan County, which granted defendants’ motion to amend their answer.
Plaintiff contends that Supreme Court erred in granting defendants’ motion to amend the answer to plead the Statute of Limitations. In the absence of any claim of surprise or prejudice by plaintiff, we conclude that Supreme Court did not abuse its discretion (see, Fahey v County of Ontario, 44 NY2d 934; Kramer & Sons v Facilities Dev. Corp., 135 AD2d 942; Aetna Cas. & Sur. Co. v Sheldon, 124 AD2d 428).
Cardona, P. J., Mercure, Weiss and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.